Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered November 4, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The record of the plea proceedings establishes that defendant’s waiver of his right to appeal encompassed the issues he now seeks to raise (see, People v Kemp, 94 NY2d 831), which are unavailing in any event. There is no basis upon which to find the waiver invalid.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Mazzarelli, Andrias, Rosenberger and Friedman, JJ.